THE COURT,
on the authority of Brown v. Barry and Clarke v. Russel [supra], refused to give the instruction as prayed.
Mr. Gantt, for defendant, then produced a fieri- facias, issued last term and returnable to this, on a judgment obtained by the plaintiff against Bowie, the drawer of this bill; on which execution he stated the marshal had seized the goods of Bowie, but that they were not sold for want of buyers; and prayed the court to instruct the jury that this execution so levied, was a discharge of the in-dorser. Seld. Prac. 564.
THE COURT refused to give the instruction.